Title: From Benjamin Franklin to Paolo Frisi, 20 September 1784
From: Franklin, Benjamin
To: Frisi, Paolo


				
					Sir,
					Passy, Sept. 20. 1784.
				
				I received with great Pleasure the Line you were pleased to write to me by the Chevalier Castiglioni, and am oblig’d to you for making me acquainted with a Gentleman so intelligent and so amiable.— If in his American Travels I can be of any Service to him, he may command me, on his own Account as well as in respect to your Recommendation.— The Present you

propose to make of your Works to our Academy at Philadelphia, will be very acceptable, for they must be useful.— With great Esteem I have the honour to be, Sir, Your most obedient & most humble Servant
				
					B Franklin
					P. Frisi
				
			